DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
Status of claims
Canceled:
1-37 and 39-42
Pending:
38 and 43-59
Withdrawn:
45-47, 51-52 and 54-56
Examined:
38, 43-44, 48-50, 53 and 57-59
Independent:
38
Allowable:
none
Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting



Priority
Priority is claimed to as early as 3/14/2013.

Withdrawal / revision of objections and/or rejections
In view of the amendment, remarks and approved terminal disclaimers:
The objection to the specification is withdrawn.
The objections to the claims are withdrawn.
The 112/2nd rejections are withdrawn, except as noted below, and new rejections are applied.
The double patenting rejections are withdrawn
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.
Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
38
a peak detection module
The recitation does not invoke 112/f because it is interpreted as a well-known process, e.g. the mathematical process of "peak detection" in a data signal.  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes."
38
a successive cancellation module
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "module") and function and/or result (here "successive cancellation") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at [49-50].  MPEP 2181.III-IV pertain.
38
wherein the cancellation of more than one individual sample event is successive
As the claim reads on embodiments requiring only "cancel... one... event...," then, in a BRI of the claim, this recitation does not apply to at least such embodiments.
49
to generate and process the signal data
Intended use


Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 38-44, 48-50, 53 and 57-59 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims (including, anticipating allowance, throughout the withdrawn claims), as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  


Claim
Recitation
Comment
49
...a photomultiplier tube (PMT) or a photodiode (PD) that generate and process the signal data
A claim to a machine or manufacture, e.g. here a "system..." comprising a "detection system" comprising the recited element performing an action, cannot directly recite a process step such as "generate and process... data."  MPEP 2173.05(p).II pertains.  Possibly such steps may be claimed indirectly via the structure of stored computer instructions, or it might suffice to amend "that generate and process" to "configured to generate and process," but only if there is support for the recited elements being configured to perform the recited "generate" (clearly yes) and the recited "process" (not clearly supported as a step which one of these elements might be configured to perform, as opposed to software being configured to perform "process the signal data").
58
other channels of signal data
The context and therefore also the meaning of "other" channels is unclear, at least because no first "channel" has been recited.  The recited "selected from the group consisting of..." of course clarifies possible channel types, but the relationship to the previously recited "a first set of signal data" is unclear, because no "channel" is recited in that earlier instance.  The relationship of the "signal data" of claim 38 to the channel types of claim 58 is unclear, as is interpretation of "other."  It would suffice to amend claim 38 to "receive a first set of signal data from a first channel of signal data."  This rejection is maintained.
58
for each of the one or more peaks detected
It is unclear what this recitation modifies, e.g. the preceding "identify...," the preceding "...window...," etc.  This rejection is maintained.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.
Claim rejections - 102
	The following is a quotation of the appropriate paragraph(s) of 35 USC 102 that form(s) the basis of the rejections made here:
A person shall be entitled to a patent unless – 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 38, 43-44, 48-50, 53 and 57-59
Claims 38, 43-44, 48-50, 53 and 57-59 are rejected under 35 USC 102(b) as anticipated by Lee (as cited on the attached form 892).
Subject to the above 112/2nd rejections, in a BRI, in claim 38, Lee teaches the recited peak detection and analytic removal of one overlapping peak in order to better assess another, overlapped peak as, for example, the removal or cancellation of peak "562" in order to asses peak "607" (Lee: e.g. p. 3114, 1st para.; Fig. 1; and entire document).
The recited processor, memory, instructions and receipt of data also are either explicitly taught by Lee or were inherent in the machines and processes taught by Lee, e.g. the "Coulter Epics XL flow cytometer" (Lee: p. 3118, 2nd col.; and entire document).
The art also is applied to claims 43-44, 48-50, 53 and 57-59 as described above, each limiting recitation being taught by Lee either explicitly or inherently in the machines and processes of Lee as cited above.

Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 38, 43-44, 48-50, 53 and 57-59 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or 
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 38 are interpreted as directed to the abstract idea of analyzing signal data including the JE elements of "detect" and "cancel...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data. 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  Also, in a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations (e.g. peak detection and event cancellation in the form of signal subtraction), as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  In a BRI, it is not clear that there is support for other than embodiments relying on 
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claim 38 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "processor" and "memory" are conventional elements of a laboratory and/or computing environment, as exemplified by Lee (as cited on the attached form 892), and generally it is understood that the examples in the reference are well-known and routine.  
The recited "receive" is a conventional data gathering/input elements, as exemplified by Lee (as 
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 38
Summing up the above Mayo/Alice analysis of claim 38, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 43-44, 48-50, 53 and 57-59 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional 
claim 43-44, 48-50 and 59: conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Lee (as cited on the attached form 892), and generally it is understood that the examples in the reference are well-known and routine.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Response to Arguments

Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
Applicant states (emphasis removed/added, applicant remarks: p. 9):
The claimed invention integrates the alleged abstract idea into a practical application because the claimed invention implements the alleged judicial exception in conjunction with, among other embodiments, a data processing system comprising a processor and memory and a flow cytometer comprising a detection system and a flow cell.
Referring the steps of 101 JE analysis as organized in the Office's January 2019 guidance, the above remarks appear to argue by analogy to the Step 2, 2nd prong, 3rd consideration regarding a particular Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).

Applicant states (emphasis removed/added, applicant remarks: p. 10):
...the claimed invention provides improved signal analysis of flow cytometer data...
The above remarks appear to argue by analogy to the Step 2, 2nd prong, 1st consideration regarding an improvement, however the explanation of improvement is not clear.  For example, it is not clear what is the particular improvement, whether the comparison to the previous state of the technology field is persuasive and whether the explanation applies to all claimed embodiments.  Further suggestions are provided in the 1st bulletized suggestion at the end of the 101 rejection.


Response to arguments regarding Claim Rejections - 35 USC 103
Applicant states (emphasis removed/added, applicant remarks: p. 8):
Lee does not disclose the instantly claimed combination.
The cited "combination" appears to refer to the entirety of claim 38, creating an assertion that the art simply does not teach the claim.  Such a general assertion is not an argument sufficient to shift the burden of prosecution and appears to be merely pro forma and non-substantive.  The remarks regarding 103 do not appear to clearly address specific disagreements with the rejections of the previous Office action.  



Citations to Art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.


Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
Regarding communication via electronic mail (email), the filing of a USPTO form SB/0439 ("Authorization for Internet Communications...") can authorize such communication.  Further explanation is provided in "Patent Internet Usage Policy" published by the Office June 1999 (64 Fed. Reg. 33056), and in particular Article 5 of the policy, which is reproduced in MPEP 502.03.II.  Form SB/0439 may be found here: /www.uspto.gov/patent/patents-forms
As warranted during examination and after the above authorization, the examiner's email address may be obtained via telephone.  A copy of all communication will be made of record in the application file.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631